DETAILED ACTION
	Claims 1-17 are currently pending in the instant application.  Claims 1, 3, 4, 6, 7, 10, and 17 are rejected.  Claims 2, 5, 9, and 14 is objected.  Claims 8, 11-13, 15, and 16 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV and the species: 
    PNG
    media_image1.png
    102
    394
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    64
    666
    media_image2.png
    Greyscale

in the reply filed on 12 February 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the compounds of claims 2, 5, 9, and 14 which also appear allowable and further to the compound:

    PNG
    media_image3.png
    212
    618
    media_image3.png
    Greyscale
which is not allowable.
Claims 1-7, 9, 10, 14, and 17 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 2, 5, 9, and 14 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 7 includes the phrase “or derivatives thereof”.  However, “derivative” found in the claims can be defined as a compound, usually organic, obtained from another compound by a simple chemical process or an organic compound containing a structural radical similar to that from which it is derived.  Therefore, the term “derivative” found in the claim renders the claim indefinite because it is unclear what compounds are being claimed as “or derivatives thereof”, i.e. what similar radical is encompassed by the instant claims.  It is suggested that the phrase “or derivatives thereof” be deleted from the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 0 and 17 /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pre-Grant Publication 2017/0190735.
US Pre-Grant Publication 2017/0190735 discloses compounds of the formula (I), page 1.  Pharmaceutical compositions are disclosed on page 2.  A specific compound disclosed is the compound of example 2:

    PNG
    media_image3.png
    212
    618
    media_image3.png
    Greyscale

.   The compound of formula (IId) corresponds to example 2 of the prior art, for example wherein R8 is hydrogen; R7 is substituted C1-6alkyl; R6 is hydrogen; X2 is hydrogen; R5 is hydroge; X1 is OH; R3 is hydrogen; R4 is C3 alkyl; R1 is C1 alkyl; and RD is R1A-L1 or R4a-L1; R4a is a conjugation moiety, i.e. CH3; and L1 is a bond; R1A is a conjugated targeting moiety; which is CH3.  Please see page 36 of the specification wherein a “conjugation moiety” is a group that forms a covalent bond by reacting with a function group of a targeting moiety, which would include CH3.  A “Targeting Moiety” is a structure that binds or associates with a biological moiety or fragment thereof, which could be CH3.  Additionally, see claim 7 which provides R1A as specific compounds or derivatives thereof, which would also include CH3.    Please note for claim 3, RB is not required to be present on formula (IId).  In regards to claims 6 and 7, R1A does not have to be present.  In regards to claim 10, R1A-L1 does not have to be present.
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________						5 May 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600